ORDER

PER CURIAM.
Hakee Mitchell (Appellant) appeals from the trial court’s judgment denying his postconviction relief motion to vacate its judgment of conviction and sentence for first-degree assault and armed criminal action. We find that the findings of fact and conclusions of law of the trial court are not clearly erroneous. Moss v. State, 10 S.W.3d 508, 511 (Mo.banc 2000). We find that the trial court did not clearly err in finding that Appellant’s counsel was not ineffective. State v. Hall, 982 S.W.2d 675, 680 (Mo.banc 1998). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).